t c memo united_states tax_court michael e nestor petitioner v commissioner of internal revenue respondent docket no 5372-o0l filed date michael e nestor pro_se david c holtz for respondent supplemental memorandum findings_of_fact and opinion colvin judge petitioner filed the petition in this case under sec_6330 seeking our review of respondent’s determination that collection by levy was appropriate the sole issue for decision is whether respondent’s determination to this memorandum opinion supplements 118_tc_162 - - proceed with collection with respect to petitioner’s tax years was an abuse_of_discretion we hold that it was not section references are to the internal_revenue_code as amended findings_of_fact petitioner resided in california when he filed the petition in this case a petitioner’s tax returns and the notices of deficiency petitioner filed purported federal_income_tax returns for in date and he timely filed a purported return on each return he reported that he had no wages other income or tax_liability after petitioner filed those tax returns and before date when respondent issued the notice_of_intent_to_levy discussed at paragraph b below respondent assessed the frivolous_return penalty under sec_6702 for respondent issued notices of deficiency to petitioner for each of his tax years determining deficiencies and additions to tax as follows ' we will dismiss for lack of jurisdiction the portion of this case that relates to the frivolous_return penalties for tax years 115_tc_324 additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure -0- big_number dollar_figure -0- big_number dollar_figure -0- big_number dollar_figure -0- big_number dollar_figure dollar_figure big_number dollar_figure -o- petitioner received the notices of deficiency for but not for or b the lien and levy proceeding on date respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing relating to petitioner’s tax years on date petitioner filed a form request for a collection_due_process_hearing for tax years and contended that there was no valid assessment of taxes he did not receive the statutory notice_and_demand for payment of the taxes at issue he did not receive a valid notice_of_deficiency and the amount of the underlying tax_liability was incorrect cc the sec_6330 hearing and respondent’s notice_of_determination on date respondent’s appeals_office conducted a hearing in petitioner’s case for tax years the record is silent as to why petitioner requested a hearing with respect to tax_year because respondent’s notice_of_intent_to_levy did not include that year was not at issue at the hearing petitioner attended the hearing he was not given an opportunity to challenge his underlying tax_liability for at the hearing at the hearing petitioner did not challenge the appropriateness of the intended method of collection offer an alternative means of collection or raise a spousal defense to collection on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the lien or levy determination in which respondent determined to proceed with collection of deficiencies in petitioner’s income_tax additions to tax interest and the frivolous_return penalty for on date petitioner filed a petition for lien or levy action under sec_6320 or sec_6330 d the prior proceedings and remand of petitioner’s tax years in 118_tc_162 we held that petitioner may not contest his underlying tax_liability for tax years because he received notices of deficiency for those years sec_6330 b and that respondent’s determination to proceed with collection with respect to petitioner’s tax years was not an abuse_of_discretion however because petitioner did not receive the notices of deficiency for or and was not given an opportunity to challenge his underlying tax_liability for those years at the appeals_office hearing we issued an order remanding petitioner’s tax years to the commissioner to provide an opportunity for a hearing pursuant to sec_6330 relating to petitioner’s federal_income_tax liability for in our order remanding petitioner’s tax years to respondent we stated petitioner’s litigation position so far in this case prompts us to question whether he will use the hearing ordered herein to raise bona_fide issues relating to his underlying tax_liability for and if he uses that hearing only to raise frivolous issues like those rejected in nestor v commissioner t c we will consider an appropriate dispositive motion made by respondent and imposition of a penalty of up to dollar_figure under sec_6673 we also ordered the parties to file a status report with the court concerning petitioner’s tax years eb the opportunity for a hearing relating to petitioner’s tax years on date respondent’s appeals_office sent petitioner a letter stating that the sec_6330 hearing relating to petitioner’s tax years was scheduled for date on date petitioner called respondent’s appeals officer and said he could not attend a hearing on date he asked that the hearing be rescheduled for date the appeals officer told petitioner that he would reschedule the hearing for a date on or before date the date the parties were due to file the status report ordered by the court petitioner stated that he would call the appeals_office on may - - he did not do so nor did he attend the hearing on date respondent filed a report with the court in which respondent reported that petitioner did not propose an alternate date for a hearing other than date nor did he otherwise correspond with the appeals officer we ordered petitioner to respond to respondent’s report and to show cause why the circumstances reported by respondent do not provide a sufficient basis to enter a decision for respondent petitioner’s response consisted of copies of the order to show cause sec_601_102 through statement of procedural rules and an index from the code_of_federal_regulations he affixed to the pages five self-sticking removable notes containing the following statements requested a postponement to later date and was denied michael nestor enclosed is material i would use at a hearing no substitute return was ever offered by irs surprise surprise still can’t find law that requires me to pay an income_tax and if you can find the law please mail it to me thank you opinion a background respondent made a determination under sec_6330 for tax years and petitioner filed a timely petition for review thus we have jurisdiction under sec_6330 a to review respondent’s determination to proceed with collection of income - tax and additions to tax for petitioner’s tax years 117_tc_204 117_tc_159 in nestor v commissioner supra petitioner was provided an appeals_office hearing relating to at which he raised only frivolous arguments we held that respondent’s determination to proceed with collection of the tax_liabilities assessed against petitioner for was not an abuse_of_discretion by order we remanded petitioner’s tax years because he did not receive notices of deficiency for and at the hearing did not have an opportunity to contest the underlying tax_liabilities for sec_6330 b b whether respondent’s determination to proceed with collection as to was an abuse_of_discretion petitioner previously made frivolous arguments in the proceedings conducted with respect to his years see nestor v commissioner supra pincite he did not challenge the appropriateness of respondent’s intended method of collection although respondent determined to proceed with collection as to petitioner’s tax years we consider here only petitioner’s tax years we addressed petitioner’s tax years in 118_tc_162 at the time of trial in this case it appeared that respondent’s failure to offer a hearing was a jurisdictional defect 115_tc_417 however after trial this court ruled that it would no longer follow meyer 117_tc_159 --- - offer an alternative means of collection or make any bona_fide claim that collection was not appropriate his conduct throughout those proceedings was designed to delay resolution of his tax years thus we warned petitioner in the order remanding his tax years that if he continued to raise frivolous issues in the hearing on the tax years we would consider imposition of a penalty under sec_6673 on remand petitioner was offered but did not attend a hearing relating to his tax years instead he tried to delay the hearing for months he made no attempt to challenge the existence or amount of the underlying tax deficiencies for and he did not otherwise contact respondent regarding his tax years his response to the order to show cause was nonresponsive and contained the same frivolous contentions he raised in nestor v commissioner supra it is clear that petitioner instituted and maintained this proceeding solely for delay and that he does not intend to properly prosecute his tax years petitioner has given no bona_fide basis for his objection to the collection action we conclude that respondent’s determination to proceed with collection of the tax_liabilities assessed against petitioner for was not an abuse_of_discretion --- - cc whether to impose a penalty under sec_6673 we consider on our own motion whether this court should impose a penalty against petitioner under sec_6673 the court may require the taxpayer to pay a penalty to the united_states of not more than dollar_figure if the taxpayer instituted or maintained proceedings primarily for delay if the taxpayer’s position is frivolous or groundless or if the taxpayer unreasonably failed to pursue administrative remedies sec_6673 in remanding petitioner’s years we warned him that if he used the hearing to raise only frivolous issues as he did in nestor v commissioner supra we would consider an appropriate dispositive motion and imposition of a penalty under sec_6673 despite this petitioner persisted in maintaining frivolous positions in his response to the order to show cause and he sought to delay a hearing relating to his tax years petitioner’s attempt to delay the hearing for months his failure to reschedule it and his continuing to make frivolous arguments show that petitioner maintained this proceeding primarily for delay his positions in this proceeding are frivolous and groundless and he unreasonably failed to pursue administrative remedies sec_6673 we do not countenance the use of this court and lien and levy procedures under sec_6330 by taxpayers to pursue frivolous arguments - and to delay their inevitable reckoning with respondent accordingly we award a penalty to the united_states under sec_6673 in the amount of dollar_figure see 118_tc_365 court imposed a dollar_figure penalty under sec_6673 on taxpayer who instituted or maintained action under sec_6330 primarily for delay davis v commissioner tcmemo_2001_87 court imposed a dollar_figure penalty under sec_6673 for frivolous and groundless arguments in lien and levy case accordingly an appropriate order and decision will be entered
